*412ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
The Indiana Supreme Court Disciplinary Commission, pursuant to Ind. Admission and Discipline Rule 28, Section 11.1(a), has filed a Notice of Conviction and Request for Suspension in this case.
And this Court, being duly advised, now finds that on May 16, 1996, the respondent, Paula Thrun Kight, entered a plea of guilty to a charge of Operating a Motor Vehicle While Intoxicated, a Class D felony due to a previous conviction. This Court finds further that, pursuant to Admis.Disc.R. 28, Section 11.1(a)(2), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that the respondent, Paula Thrun Kight, is hereby suspended from the practice of law in this state pending further Order from this Court.
The Clerk of this Court is directed to give notice of this Order by registered or certified mail to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities in accordance with Admis.Dise.R. 28(8)(d), governing disbarment and suspension.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.